Citation Nr: 0701461	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for low back 
injury, now characterized as lumbosacral strain.

2.  Entitlement to service connection for diabetes mellitus, 
type II, on any basis, including as secondary to in-service 
herbicide exposure and/or a service-connected history of 
hyperthyroidism treated with post 1-131 therapy.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for bilateral ingrown 
toenails.

5.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 2002 and May 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

In an August 2003 Notice of Disagreement (NOD), the veteran 
appears to raise a claim for an increased rating for the 
service-connected hemorrhoids.  The matter is referred to the 
RO for appropriate action.  

The case was remanded to the RO by the Board in October 2005 
to afford the veteran an opportunity to appear for a video 
conference hearing before the undersigned Veterans Law Judge.  
The video conference was held in December 2005 and a 
transcript of the testimony is associated with the claims 
file.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board of 
Veterans' Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In this case, the veteran's DD Form 214 and service 
records indicate that the veteran received the Vietnam 
Service Medal and that he may have served in the waters 
surrounding Vietnam.  Because the issue in this case has been 
phrased as entitlement to service connection for diabetes 
mellitus on any basis, the issue is subject to the 
aforementioned stay, and action on that issue must be 
deferred pending the outcome of a decision of the Federal 
Circuit.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of the issue of entitlement to 
service connection for diabetes mellitus will be resumed.  

The issue of entitlement to service connection for ingrown 
toe nails is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1985 rating decision, the RO denied service 
connection for lumbosacral strain.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  In a subsequent rating decision of September 1998, the RO 
denied the veteran's claim of service connection for a low 
back disability based on a finding that new and material 
evidence had not been submitted sufficient to reopen the 
previously denied claim.  The veteran did not timely perfect 
an appeal as to that issue.  

3.  Evidence submitted since the RO's September 1998 rating 
decision, by itself or when considered with previous evidence 
of record, is of a significance that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran has a current low back disability of service 
origin, variously diagnosed as chronic lumbosacral strain, 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  

5.  The veteran's fibromyalgia, if any, is not of service 
origin.

6.  The veteran's service-connected migraine headaches are 
manifested by an overall disability picture that more nearly 
approximates that of characteristic prostrating attacks 
occurring on average once a month over the last several 
months; the objective evidence of record does not demonstrate 
that the veteran's headaches are completely prostrating 
and/or productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The RO's September 1998 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's September 1998 rating decision which denied service 
connection for a low back disability; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2000).

3.  A disability of the lumbar spine was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  Fibromyalgia, if any, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

5.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected migraine headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 
8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
this was not done.  However, as discussed below, the Board 
finds that the duty-to-assist notification provided to the 
veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In a November 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims, and the 
effect of this duty upon his claims.  In addition, the 
veteran was advised, by virtue of a detailed December 2003 
Statement of the Case (SOC) and March 2005 Supplemental 
Statement of the Case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore finds that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
aforementioned SOC and SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims.  
The Board, therefore, finds, with regard to the veteran's 
claims not remanded below, that no useful purpose would be 
served in remanding these issues for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection for fibromyalgia is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Additionally, as the claim of service connection for a back 
disability is reopened and granted, the RO will now have an 
opportunity to provide proper notice with regard to initial 
rating and effective date before the assignment of such.  
With regard to the claim for increased rating, as this claim 
is denied, there will be no effective date assigned, and the 
initial rating for the migraine headaches will not change.  
Thus, again, there is no possibility of any prejudice to the 
veteran.  

II.  New and Material Evidence

The veteran was discharged from active duty in July 1984.  In 
an April 1985 rating decision, the RO denied the veteran's 
claim of service connection for lumbosacral strain, finding 
that the veteran's in-service lumbosacral strain was acute 
and transitory, and had resolved prior to discharge from 
service.  The veteran did not timely appeal that 
determination.  

In a September 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim of service connection for a back 
disability.  The veteran submitted a Notice of Disagreement 
with that determination, and the RO subsequently issued an 
SOC in September 1999; however, the veteran never perfected 
his appeal as to that issue.  Thus, the September 1998 rating 
decision became final.  

Currently, the appellant contends that his in-service injury 
in 1967 caused chronic disability of his low back, in 
addition to the already service-connected disabilities of the 
cervical and thoracic spine segments.  

Additional evidence has been added to the record, including 
hearing testimony, and medical evidence of a current chronic 
disability of the lumbar spine.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  However, this amendment is 
not applicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was filed prior to that date.  See 38 C.F.R. § 
3.156(a).  Under the appropriate criteria, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the original denial, 
the RO determined that the veteran's in-service lumbosacral 
strain was acute and transitory and found that the objective 
evidence of record did not show a lumbar spine disability of 
a chronic nature.  The September 1998 rating decision 
determined that new and material evidence had not been 
submitted sufficient to reopen the previously denied claim.  
The September 1998 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of VA treatment records showing continuing 
treatment for low back pain and diagnoses of degenerative 
disc disease and degenerative joint disease of the 
thoracolumbar spine.  2001 records show an impression of 
chronic low back syndrome status post fall which would 
suggest some relationship to the inservice injury asserted by 
the veteran and confirm a 1993 similar impression.  The 
record prior to the 1998 denial contained a May 1998 VA 
examination in which the examiner opined that degenerative 
joint disease of the lumbar spine was very commonly found as 
a result of natural causes in the general population and that 
the question of a cause and effect relationship of the 
condition to the veteran's inservice accident was moot.  In 
other words, the examiner did not review the claims file and 
did not express any nexus opinion as to this veteran's 
specific back problems and an injury in service.  Thus, the 
confirmatory suggestion of such a relationship again in the 
2001 medical records is of some significance as it includes 
competent evidence that possibly cures the prior evidentiary 
defect of nexus.  The Board concludes that it is of a 
significance that it must be considered in order to fairly 
decide the claim.  Therefore, new and material evidence has 
been received since the RO's September 1998 decision, and the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2000).

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A.  Low Back

A careful review of the veteran's service medical records 
reveals that the veteran fell off a roof in January 1967.  
The veteran landed on his feet, and felt his back and neck 
stiffen up.  The remainder of the service medical records 
clearly establish that the veteran complained of low back 
pain throughout his lengthy period of active duty, and 
consistently attributed the low back pain to the fall in 
1967.  

In December 1975, the veteran was seen in the emergency room 
with complaints of lower back pain.  The veteran reported 
constant pain.  The impression was possible lower back 
strain.  

A November 1976 service medical record notes the veteran's 
complaints of sharp pains to the lower part of the back.  On 
examination, muscle spasm was noted in the lumbosacral area.

In January 1979, the veteran was treated in service for non-
radiating low back pain.  The pain was midline at L4-5 
without pain to palpation.  The veteran was very careful in 
getting up and down.  X-rays of the lumbosacral spine were 
normal.  The impression was mechanical back pain.  

In July 1980, the veteran was treated for back pain again.  
He reported a prior history of injury in 1967.  Examination 
of the lumbar area was tender.  The assessment was low back 
syndrome, although x-rays appeared normal.  

A December 1981 service medical record noted the veteran's 
continued reports of back pain.  Examination revealed a 
lumbosacral spine spasm.  The veteran was unable to touch the 
floor with bending.  An April 1982 x-ray report noted 
complaints of low back pain, with a history of a fall in 
1967.  No abnormalities were noted.  

Service medical records from April 1982, May 1982 and June 
1982 again noted a history of a fall from a roof in 1967.  
The veteran presented with intermittent pain, worse with cold 
and/or any activity, not improved with any medication.  The 
pain radiated to both legs.  The impression was chronic low 
back pain.  

An emergency room treatment report from July 1982 notes a 
complaint of a pinched nerve in the back for two weeks.  The 
veteran again related the pain to a fall in 1967.  The 
assessment was low back pain.  A July 1982 x-ray study was 
negative.  

Service medical records from October 1983 also note 
complaints of back pain.  A March 1984 x-ray report also 
noted a long history of low back pain with a history of a 
fall in 1967.  No significant abnormality was identified.  In 
April 1984, the veteran presented for an orthopedic 
consultation with complaints of pain in the neck, dorsal 
spine and lumbar spine.  The veteran reported a history of a 
fall in 1967 and noted that he had had intermittent recurrent 
lumbar spine pain since that time.  On examination, flexion 
and extension caused some mild discomfort in the lumbosacral 
joint.  Mild tenderness was noted.  

On VA examination in January 1985 the veteran's complaints 
included paresthesias in the upper and lower extremities.  He 
described a 1987 injury to his upper back and knees.  No 
anormal findings regarding the low back were reported, and x-
rays of the lumbosacral spine were normal  

In an April 1985 rating decision, the RO granted service 
connection for residuals of injuries to the cervical and 
thoracic spine with degenerative changes at C-5 and 
compressive defect at T-9, based on July 1983 and March 1984 
x-ray findings.  X-ray findings of the lumbar spine were 
unremarkable, and thus, the RO denied service connection for 
lumbosacral strain, noting that the veteran's in-service 
complaints of back pain were acute and transitory in nature.  

Post-service medical records from 1985 to the present show 
continuing treatment for low back pain.  For example, the 
post-service records show complaints of chronic spine pain in 
1986 and 1992, with x-ray evidence of osteophyte formation at 
L-4-5 in September 1992 and objective evidence of paraspinal 
muscle spasm note on examination in November 1992.  In 
January 1993, the veteran still reported chronic back pain, 
but it was better since he began to see a chiropractor.  

A May 1993 VA examination report of the spine specifically 
notes a diagnosis of chronic lumbosacral strain due to fall, 
and myofasciitis of the thoracic and cervical paraspinals, 
without radiculopathy at present.  

A diagnosis of lumbar syndrome was noted on a private June 
1996 report.  A diagnosis of chronic low back strain was also 
noted on a May 1995 VA examination report and a June 1997 VA 
treatment record.  

Degenerative joint disease of the lumbosacral spine was noted 
at L4-5 on examination in May 1998.  At that time the 
diagnosis also included degenerative disc disease of the 
cervical spine, and the examiner opined that the cervical 
degenerative disc disease and lumbar degenerative joint 
disease were commonly found as a result of "natural causes" 
in the general population and that a cause and effect 
relationship of these conditions to the service accident of 
1967 was moot.

An MRI report of July 1999 confirmed lumbar disc space 
narrowing and disc bulging, osteoarthritic changes and 
stenosis of the lumbar spine at L3-4-5.  VA examination in 
September 2001 noted a diagnosis of degenerative disc disease 
and degenerative joint disease of the thoracolumbar spine.  
In April 2004, the veteran received epidural injections for 
lumbar disc bulging and degenerative disc disease from a 
private facility.  

At his video conference in December 2005, the veteran 
testified that his low back was injured in the 1967 fall and 
he has been treated for low back pain ever since that 
accident.  The veteran testified that he did not understand 
how the disabilities of the cervical and thoracic spine 
segments could be service-connected and that the lumbar spine 
disability was not service-connected.  The veteran testified 
that he injured his upper and lower back during service in 
1967.  The veteran recalled at the time of the accident, his 
muscles tightened up and all the muscles in his body hurt.  

Thus, in sum, the service medical records reveal that the 
veteran injured his back in 1967, that he continued to 
complain of back pain, particularly in the low back, 
throughout the remainder of his lengthy period of service.  
The veteran consistently, during and after service, 
attributed his back pain to the fall in 1967.  Although the 
radiographic findings were normal at discharge from service, 
the veteran likely suffered from chronic lumbar strain during 
service.  Post-service medical records reveal that the 
veteran continued to complain of low back pain from the mid-
1980's until the present time.  The radiographic findings 
confirm that the veteran developed degenerative joint disease 
and degenerative disc disease of the lumbar spine.  Finally, 
the veteran's hearing testimony is supported by the objective 
evidence of record.  

In other words, there is evidence of an inservice injury 
(Hickson Element 1), resulting in chronic lumbar strain, 
evidence of a current lumbar spine disability (Hickson 
Element 2), which has been linked to the in-service injury 
(Hickson Element 3).  Thus, as all three Hickson elements 
have been satisfied in this case, the Board finds that 
service connection is warranted for a disability of the 
lumbar spine, variously diagnosed as chronic lumbosacral 
strain, degenerative joint disease of the lumbar spine and 
degenerative disc disease of the lumbar spine.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 
Vet. App. 341, 346 (1999).  

B.  Fibromyalgia

The veteran asserts that he suffers from fibromyalgia which 
began during service.  

A careful review of the veteran's service medical records 
notes that toward the end of the veteran's lengthy period of 
service, he sought treatment for polyarthralgia, including 
neck and back pain, which he associated with the 
aforementioned in-service injury in 1967.  More specifically, 
a May 1984 service medical record noted that the veteran 
continued to complain of neck and back pain.  The examiner 
noted continuing polyarthralgias and advised a rheumatology 
consult.  Other service medical records noted a diagnosis of 
polyarthralgias.  The service medical records are negative 
for a diagnosis of fibromyalgia.

Post-service medical records continue to show ongoing 
treatment for low back pain, bilateral knee pain and neck 
pain, all claimed to be related to the in-service injury in 
1967.  

A June 1985 rheumatology consultation report noted the 
veteran's complaints of pain for many years.  The veteran had 
multiple aches in joints, with back pain, which all started 
at the time of a fall from a roof in 1967.  On examination, 
the veteran had full range of motion without effusion or 
deformity.  The assessment was multiple arthralgias without 
true arthritis and limited physical findings; most likely 
fibromyalgia.  

In September 1986, the veteran was treated for continued 
chronic pain.  It was noted that the veteran's chronic pain 
syndrome was not relieved with medications.  

A September 1992 treatment report notes a diagnosis of 
fibromyalgia, noting sleep disturbance and many trigger 
points on examination.  

A rheumatology note from March 1993 noted that the veteran 
still had aches and pains; however, there was a question as 
to whether it was fibromyalgia.  

An October 1999 VA orthopedic examination report noted a 
diagnosis of degenerative disc disease in C5-6, with 
radicular symptoms to the right shoulder and numbness in both 
hands, as well as lower occipital-cervical pain.  Also noted 
was a compression fracture of T-9, and intrinsic right 
shoulder disease, unrelated to the service-connected problems 
and more likely than not, due to rotator cuff abnormality.  

Thus, in sum, the veteran's service medical records reveal 
that the veteran suffered injury to multiple joints as a 
result of a fall from a roof in 1967, during active duty.  
The veteran was treated throughout the remainder of his 
active duty for continuing pain in his knees, back, neck and 
shoulder.  Although polyarthralgias were noted during 
service, there was never a diagnosis of fibromyalgia, and the 
various joint pains were always attributed to the injuries in 
1967, and not a systemic disease process.  

Moreover, although the records contain post-service diagnoses 
of fibromyalgia, it is unclear whether such diagnoses were 
based on a review of the objective evidence of record.  
Importantly, service connection was granted for 
chondromalacia of the knees, residuals of injuries to the 
cervical spine and the thoracic spine, and service-connection 
for a lumbar spine disability is granted pursuant to this 
decision.  All of these orthopedic disabilities were found to 
be residuals of injury in 1967.  Furthermore, the veteran's 
shoulder pain was attributed to a probable rotator cuff 
problem.  Thus, the veteran's multiple joint pains are 
supported by objective findings of arthritis, disc disease 
and probable rotator cuff abnormality.  Thus, it would appear 
that the veteran does not suffer from a systemic disease 
process such as fibromyalgia.  Nevertheless, even if the 
veteran does currently suffer from fibromyalgia, the record 
does not support a grant of service connection for 
fibromyalgia because there is no competent medical evidence 
linking any current fibromyalgia and service.  

Similarly, although the veteran believes that he has 
fibromyalgia due to his service-connected hypothyroidism and 
has submitted medical articles to support his assertion, the 
evidence does not confirm that he has fibromyalgia, and there 
is no competent medical evidence linking fibromyalgia to 
hypothyroidism in his particular case.  38 C.F.R. § 3.310 
(2006).

Finally, the Board points out that the notion of pyramiding 
would likely prohibit the veteran from receiving additional 
compensation based on fibromyalgia at this time.  
Importantly, pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2006).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes; however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14(2006).

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

Thus, because a rating for fibromyalgia, if service-connected 
at this time, would be based on the same manifestations which 
are currently associated with the already service-connected 
disabilities, the assignment of a compensable rating for 
fibromyalgia would violate the rule against pyramiding.  

To reiterate, the preponderance of the medical evidence is 
against a finding of service connection for fibromyalgia.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 3.303 (2006).  

III.  Increased Ratings-Migraine Headaches

The veteran asserts that the severity of his service-
connected headaches warrants a rating in excess of the 
currently assigned 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

In this case, service-connected for headaches was granted in 
December 2002.  An initial noncompensable rating was 
assigned, effective from March 2000.  During the appeal 
period, the RO issued an SSOC in March 2005 which increased 
the initial noncompensable rating to 30 percent, effective 
from the effective date of service connection.  As the award 
is not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran's service-connected headaches have been rated 30 
percent disabling by analogy under the provisions of 
Diagnostic Code 8100.  38 C.F.R. §§ 4.20, 4.27, 4.124a 
(2006).  

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrant a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson, supra in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."

VA eye examination in October 1999 noted a diagnosis of 
chronic Graves disease with irritation, lacrimation, redness, 
and discomfort as well as occasional headache from his 
exposed eyes due to the orbitopathy, but there was no 
distinct proptosis, and no optic nerve dysfunction.  

At a September 2001 VA eye examination, the veteran reported 
pressure around his eyes and pain around his eyes that 
radiated and caused bad headaches, reportedly eight to nine 
times per week and at times debilitating.  

A December 2002 VA progress note reveals that the veteran was 
treated for complaints of chronic persistent headaches in the 
occipital area with no exact identifiable triggers.  

A February2003 progress note reflects the veteran's 
complaints of headaches, primarily on the left side of his 
face.  He described the pain as sharp and usually lasting 
around 20 minutes, occurring three times a week.  The pain 
was 8/9 in severity on a 0 to 10 scale, and when the pain was 
severe he took a rest and the headache got better.

At a VA neurological examination in December 2004, the 
veteran reported that his headaches occurred at the base of 
the neck and come up usually over the left side of the top of 
the head.  The headaches were a 9/10 on a 0 to 10 scale, and 
could bring the veteran to his knees at times.  The headaches 
occurred almost nightly and occasionally woke the veteran 
from sleep.  The headaches lasted six to eight hours.  The 
veteran believed the headaches were due to the degenerative 
disc disease of the cervical spine; however, the examiner 
pointed out that the veteran had recently undergone spinal 
fusion, yet he reported no change in his headache pattern 
subsequent to the surgery.  The veteran denied any 
alleviating factors or alleviating medications.  The veteran 
used Motrin, but without success at relieving any pain.  In 
addition to pain, the veteran reported weakness, fatigue and 
functional loss during a headache.  

The veteran described the headaches as incapacitating in 
nature and that he needed to go to bed, or lie down when he 
got a headache.  If he got a headache at work, he sat for the 
remainder of the day until it was time to leave.  The veteran 
had never had a headache while driving.  The veteran's wife 
attested to the prostrating nature of the veteran's headaches 
and indicated that the veteran's ordinary activity was not 
possible during the headaches.  The diagnosis was headaches 
secondary to cervical degenerative disc disease.  

At his video conference in December 2005, the veteran 
testified that the headaches affected the left side of his 
head and eyes.  The veteran testified that his headaches got 
a little bit better subsequent to the disc surgery; however 
he reiterated that he still got the headaches "real bad" 
and he could do nothing when they came on.  The veteran's 
wife added that the veteran could not get out of bed when he 
woke up with a headache.  The veteran testified that he tried 
not to miss any work because of the headaches.  

Based on this evidence, the Board does not find that the 
severity of the veteran's service-connected headaches rises 
to the level of completely prostrating, productive of severe 
economic inadaptability.  In February 2003 he reported 
headaches occurring three times a week and lasting only 20 
minutes.  Although the veteran more recently reported having 
severe headaches nearly every day, the objective findings do 
not support a determination that the veteran's headaches are 
completely prostrating in nature, and the veteran indicated 
that he did not miss much, if any, work due to the headaches.  
The veteran and his spouse testified that he had difficulty 
getting out of bed some days because of severe headache pain, 
yet the veteran reported that when he got a headache at work, 
he sat down until it was time to leave work.  Severe economic 
inadaptability is not found.  As the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected headaches as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service-connected 
headaches.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

As new and material evidence has been received, the claim of 
service connection for a lumbar spine disability is reopened, 
and service connection for a lumbar spine disability, 
variously diagnosed as chronic lumbosacral strain, 
degenerative joint disease of the lumbar spine, and 
degenerative disc disease of the lumbar spine, is granted.  

Service connection for fibromyalgia is denied.  

A rating in excess of 30 percent for the service-connected 
headaches is denied.  


REMAND

The veteran asserts that he has a current disability 
manifested by ingrown toenails which has been ongoing since 
service.  

During service in January 1966, the veteran reported that he 
had trouble with ingrown toe nails.  Approximately one week 
later, the veteran was diagnosed with a fungal infection of 
the big toe and he had two toe nails removed on his right 
foot.  The right big toe and the right 3rd toe were affected.  
The veteran was instructed to soak his foot for two weeks.  
Later in January he was treated for a superficial infection 
of the right big toe, where his nail had been removed.  

A January 1976 dermatology clinical record noted severe 
athlete's foot.  A diagnosis of tinea pedis was indicated.  
Objectively, the veteran had yellowish onychomycosis of 
several nails.  

Post service records reflect that in January 2002, the 
veteran was seen for podiatry care at a private facility.  
The veteran presented for foot surgery with a pre-operative 
diagnosis of paronychia, inside and outside borders of left 
hallux nail.  The operative report notes that the veteran 
underwent incision and drainage of paronychia with nail 
avulsions, inside and outside borders of left hallux nail.  
The veteran tolerated the procedure well.  

In July 2005, the veteran presented with a painful ingrown 
nail which was not infected but very sensitive at the distal 
medial tip of the left hallux.

As the evidence hereinabove reflects, the veteran suffered 
from toenail problems during service, and he currently 
suffers from toenail problems.  

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2006).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2006).  

Accordingly, a VA examination is necessary to determine 
whether the veteran's current foot/toenail disability is 
related to the toenail removals during service.  Any 
pertinent treatment records should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available up-to-date VA medical 
records concerning treatment received by 
the veteran for a foot and/or toe nail 
condition, from July 2005.  

2.  After all available records are 
obtained, schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the claimed 
foot and/or toe nail disorder.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested stud(ies).  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the toe nail and/or 
foot disability.  The examiner should 
first identify if any chronic foot and/or 
toe nail disorder exists, and if so, 
whether any current foot and/or toe nail 
disorder is related to the disorder/toe 
nail removal in service.  The examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that any current foot 
and/or toe nail disorder had its onset 
during service, based on a review of all 
of the pertinent service medical records, 
VA and private medical evidence in the 
claims file.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
certain time of onset (e.g., during 
service) of a disorder as it is to find 
against it.)

3.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claim.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


